Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered March 15, 1995, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 25 years to life and 7V2 to 15 years, respectively, unanimously affirmed.
Defendant’s challenge to the sufficiency of the court’s response to reports of alleged premature jury deliberations is unpreserved and we decline to review it in the interest of justice. We reject, as unsupported by the record, defendant’s claim that the requirement of preservation should not apply because the suspected premature deliberations related to counsel’s performance and allegedly placed counsel under a conflict of interest. Were we to review these claims, we would find that the court conducted a thorough inquiry, and that there is no showing that the jurors were prejudiced against defendant, or that there was any premature deliberation or sifting of facts (People v Horney, 112 AD2d 841), or that any juror possessed a state of mind that would prevent the rendering of an impartial verdict (People v Matiash, 197 AD2d 794, lv denied 82 NY2d 899). Concur — Sullivan, J. P., Nardelli, Rubin, Tom and Mazzarelli, JJ.